DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 08/10/2022.

Status of Claims
2.		Claims 1 and 23 have been amended.
		Claims 30-31 have been added as new claims.
		Claims 1-17 and 19-31 are currently pending and have been rejected.

Status of the Application
3.		Claims 1-17 and 19-31 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 08/10/2022 has been entered.

IDS Statements
5.		The 1 information disclosure statement filed on 08/10/2022 complies with the provisions 	of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to Amendments
6.		Applicant’s amendment filed on 08/10/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
7.		Examiner adds a 35 U.S.C. § 112 (a) rejection for Claims 1-17 and 19-31. See Examiner comments shown below under the 35 U.S.C. § 112 Claim Rejections section.
8.		Applicant’s arguments, see page 8 filed on 08/10/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-17 and 19-20 have been fully considered and is found to be persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-17 and 19-31 is withdrawn with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
9.		Applicant’s arguments, see pages 9-13 filed on 08/10/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-5, 10-27 and 29 have been fully considered and is found not persuasive.  Claims 1-5, 10-27 and 29 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Claim Rejections - 35 USC § 112
10.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.		Claims 1-17 and 19-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 	paragraph, as failing to comply with the written description requirement. The claim(s) contains 	subject 	matter which was not described in the specification in such a way as to reasonably convey 	to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 	to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 	the claimed invention. 
		Independent Claim 1 recites the following limitations:
	“the machine learning component optimizes the iteratively trained model used to adjust the 	operation of the task system based on feedback that the machine learning component receives 	related to an outcome of the adjusting the operation.”
		Examiner refers back to the following sections shown in Applicant’s Specification ¶ 	[0957-0959]:
	At ¶ [0957]: “Training can also be done based on feedback received by the system, which is also 	referred to as “reinforcement learning.” In embodiments, the machine learning system may 	receive 	a set of circumstances that led to a prediction (e.g., attributes of facility, attributes of a 	model, and the like) and an outcome related to the facility and may update the model 	according to the feedback.”
	At ¶ [0958]: “Training may be provided from a training data set that is created by observing 	actions 	of a set of humans, such as facility managers managing facilities that have various 	capabilities and that are involved in various contexts and situations. This may include use 	of robotic process automation to learn on a training data set of interactions of humans with 	interfaces, such as graphical user interfaces, of one or more computer programs, such as 	dashboards, control systems, and other 	systems that are used to manage an energy and compute 	management facility.”
	At ¶ [0959]: “An artificial intelligence (AI) system leverages predictive models to make 	predictions regarding facilities. Examples of predictions include ones related to inputs to a facility 	(e.g., available energy, cost of energy, cost of compute resources, networking capacity and the 	like, as 	well as various market information, such as pricing information for end use markets), ones 	related 	to components or systems of a facility (including performance predictions, maintenance 	predictions, uptime/downtime predictions, capacity predictions and the like), ones related to 	functions or workflows of the facility (such as ones that involved conditions or states that may 	result in following one or more distinct possible paths within a workflow, a process, or the like), 	ones related to outputs of the facility, and others.”
 		Examiner notes that at ¶ [0957] defines training can also be done based on feedback 	received by the system, which is also referred to as “reinforcement learning.” At ¶ [0958] this 	defines the data set that is used for training and at ¶ [0959] this defines what predictions 	are made.
		Examiner also refers back to the following sections shown in Applicant’s Specification ¶ 	[0853]: “Operations to optimize, as used throughout the present disclosure, should be understood 	broadly. In certain embodiments, operations to optimize include operations to improve outcomes, 	including incremental and/or iterative improvements. In certain embodiments, optimization can 	include operations to improve outcomes until a threshold improvement level is reached (e.g., a 	success criterion is met, further improvements are below a threshold level of improvement, a 	particular outcome is improved by a threshold amount, etc.).”
		Based on these specification sections, Examiner notes there is no description and no 	support describing how this optimization process occurs according to the recited function of 	“the machine learning component optimizes the iteratively trained model used to adjust the 	operation of the task system based on feedback that the machine learning component receives 	related to an outcome of the adjusting the operation.” The specification needs to describe how 	this optimization occurs. A specification that merely identifies what data is used in the 	optimizing will most likely not meet the requirement (emphasis added).
		There is no nexus from Applicant’s Specifications and/or Applicant’s Drawings to what is 	currently recited in this limitation of Independent Claim 1 to support these written 	descriptions as explicitly shown.
		Based on these specifications provided, there is no support for the limitation(s) of:
	“the machine learning component optimizes the iteratively trained model used to adjust the 	operation of the task system based on feedback that the machine learning component receives 	related to an outcome of the adjusting the operation.”
		Original claims may fail to satisfy the written description requirement when the invention 	is claimed and described in functional language but the specification does not sufficiently identify 	how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP § 2161.01 	(I) and the document of “Examining Computer-Implemented Functional Claim Limitations for 	Compliance with U.S.C. § 112” of January 2019. 
There is no written content that demonstrates how this process of “the machine learning component optimizes the iteratively trained model used to adjust the operation of the task system based on feedback that the machine learning component receives related to an outcome of the adjusting the operation” is achieved or determined (e.g., such as formulas, algorithms, sequence of mathematical steps, process of determination, for example), such that it is clear to a person skilled in the art that the Applicant was in possession of the claimed invention.
		The claims describe these steps in functional language only, without a "how," or a 	mechanism, for making the ‘choice,’ or determination. As such, Independent Claim 1 is 	rejected as failing the written description requirement. The written description requirement can 	be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were 	"described in the specification." In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 	1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
Dependent Claims 2, 6, 10, 14, 19, 21 and 27-31 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 1 without remedying the issues identified above.
Dependent Claims 3-5 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1-2 without remedying the issues identified above.
Dependent Claims 7-9 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1 and 6 without remedying the issues identified above.
Dependent Claims 11-13 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1 and 10 without remedying the issues identified above.
Dependent Claims 15-17 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1 and 14 without remedying the issues identified above.
Dependent Claim 20 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1 and 19 without remedying the issues identified above.
Dependent Claims 22-24 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1 and 21 without remedying the issues identified above.
Dependent Claims 25-26 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1, 21 and 24 without remedying the issues identified above.
Examiner points to Slide 17 of Examining Claims for Compliance with 35 U.S.C. 112(a): Overview & Part I Written Description of July 2015 available at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials noting at that “written description applies to all claims, including original claims”. Moreover, Examiner also reminds Applicant that “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565, pp1961 ¶3, 1966 ¶2. Also see “LizardTech Inc. v. Earth Resource Mapping Inc., U.S. Court of Appeals Federal Circuit No. 05-1062, Decided October 4, 2005, 424 F3d 1336” at pp. 1732-1733 specification needs to “reasonably convey to a person skilled in the art that [the inventor] had possession of the claimed subject matter at the time of filing,” [further citing “Bilstad v. Wakalopulos, 386 F.3d 1116, 1125 [72 USPQ2d 1785] (Fed Cir 2004) ]”, and would “enable one of ordinary skill to practice ‘the full scope of the claimed invention,” [further citing Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253]”.
Clarification(s) and/or correction(s) is/are required.

Response to 35 U.S.C. § 101 Arguments
12.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-17 and 19-31 have 	been fully considered, but they are found persuasive (see Applicant Remarks, Page 8, dated 	08/10/2022). Examiner respectfully agrees.
Examiner notes that the steps shown in Independent Claim 1 do not recite a “Mental Process” and/or a “Certain Method of Organizing Human Activity.” The claims require a physical machine coupled with a machine learning component to adjust, using an iteratively trained model, an operation of the task system to substitute utilization of the first resource for utilization of the second resource in response to the forecast of the forward market value for the resource & optimizes the iteratively trained model used to adjust the operation of the task system based on the feedback that the machine learning component receives related to an outcome of the adjusting the operation. Therefore, these steps cannot practically be performed in human mind and/or via pen to paper as a physical aid. Also, these steps are not managing personal behavior or relationships or interactions between people.
Therefore, Claims 1-17 and 19-31 are patent eligible under step 2a prong one via the 35 U.S.C. § 101 analysis.
Alternatively, assuming arguendo that Claims 1-17 and 19-31 recite a judicial exception, these claims as a whole contain additional elements in conjunction with the claim limitations that integrate the judicial exception into a practical application under step 2a prong 2. Here, the claims as currently amended reflect integration into a practical application regarding improvements to computer technology (see MPEP § 2106.05 (a)) or improves to a technical field for adjusting the operation of the task system based on the feedback that the machine learning component receives related to an outcome of the adjusting the operation.
These additional elements (as shown above emphasized in bold) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).
Therefore, alternatively, Examiner determines that Claims 1-17 and 19-31 are patent eligible over step 2a prong 2.

Response to Prior Art Arguments
13. 		Applicant’s prior art arguments with respect to Claims 1-5, 10-27 and 29 have been 	fully considered, but they are found not persuasive (see Applicant Remarks, Pages 9-12, 	dated 08/10/2022). Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-5, 10-27 and 29 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
14.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.		Claims 1-5, 19-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2012/0131591 A1) Moorthi, and in view of US Patent Application (US 2014/0039710 A1) to Carter.
Regarding Independent Claim 1, Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the following:
- comprising a controller (see at least Moorthi: ¶ [0112] & Fig. 20. Moorthi notes a “UI controller component” in ¶ [0112] as well as the processor shown in Fig. 20.); and
- a machine (see at least Moorthi: ¶ [0221-0222] & Fig. 20. Moorthi teaches “that a subsystem may do so using one or more known existing techniques such as virtual machines, virtualized storage, or virtualized networking. In one implementation of a trusted sandbox, a consumer of private cloud capacity is allocated a private set of virtual machines, storage, or virtual network segments. Consumers' jobs are partitioned based on the attributes and/or constraints for the respective job.” Also at ¶ [0462]: “Components of computer system 2001 may be coupled by an interconnection mechanism such as network 2010, which may include one or more busses (e.g., between components that are integrated within a same machine) and/or a network (e.g., between components that reside on separate discrete machines). The interconnection mechanism enables communications (e.g., data, instructions) to be exchanged between system components of system 2001.”) including a machine learning component (see at least Moorthi: ¶ [0305] & ¶ [0311]. Moorthi teaches that “At 622, the exchange executes machine learning techniques to evaluate representations of any job response function, classification operations, and/or the execution of classification components. The exchange can be configured to improve tunable classifiers, classification algorithms, and stored information linking job and their characteristics to any job response function.” See also at ¶ [0311]: “The feedback provided in step 708 may be used as an input to a machine learning training process. In some examples, the machine learning process described with respect to process 600 can be configured to access data generated from process 700 in 708.”)
- wherein the controller (see at least Moorthi: ¶ [0112] & Fig. 20. Moorthi notes a “UI controller component” in ¶ [0112] as well as the processor shown in Fig. 20.) is configured to:
- interpret a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task, wherein the resource utilization requirement includes a first resource (see at least Moorthi:  ¶ [0223] & ¶ [0257]. Moorthi notes “optimizing or otherwise improve utilization of any sandbox jobs allocated to those resources by allocating and controlling one or more nested virtual machines within those top-level virtual machines. In one example, a virtual machine resource V is leased from a provider for 1 month, and the exchange has started a 2 week long job A on it. If V were released after A completes, there would be 2 weeks of unused (but paid for) time on V. A more efficient implementation allows a 2 week partition of a second job B to securely run on V for the remaining 2 weeks of lease after job A is done.” 
Also Moorthi at ¶ [0257]: “Resource utilization improvement processing that incorporates translation costs, and/or relocation costs of jobs/tasks into allocation determinations. Various embodiments can combine translation cost analysis, relocation costs analysis, and management costs analysis in order to determine job allocation. In some examples, dynamic monitoring and optimization disclosed can be used improver single platform cloud compute systems.” Examiner Note: Examiner interprets the resource utilization requirement here as “a compute task or a network task” and the resource as a “compute resource or a network resource” in the Moorthi reference.)
- interpret a behavioral data source (see at least Moorthi: ¶ [0201] & ¶ [0255]. Moorthi teaches that the clearing system is used to facilitate purchase, assignment, clearing, transfer and tracking of resources made available in a public or private cloud among a plurality of resource consumers and resource providers; a resource consumer, also referred to as a consumer, whether the consumer is human or a computer system, that submits jobs to the exchange—a typical consumer uses resources offered through the exchange or otherwise to execute jobs; a resource provider (also referred to as a provider) can be an agent that offers resources for use by and sale to consumers—the resources available from a provider may be offered for sale by a human or automatically by a computer system(s) and can be sold directly to consumer, via the exchange, or through another connection; and resource (also referred to as a compute resource) which can be any physical or virtual system, service, or process offered for use, individually or in bulk on the public Internet or in a private computing environment.)
Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system doesn’t explicitly teach the following:
- operate the machine including the machine learning component, wherein: the machine learning component forecasts a forward market value for a resource in response to the resource utilization requirement and the behavioral data source;
- wherein the resource of the forward market value includes at least one of: the first resource, or a second resource that can be substituted for the first resource;
- the machine learning component adjusts, using an iteratively trained model, an operation of the task system to substitute utilization of the first resource for utilization of the second resource in response to the forecast of the forward market value for the resource;
- the machine learning component optimizes the iteratively trained model used to adjust the operation of the task system based on the feedback that the machine learning component receives related to an outcome of the adjusting the operation.
Carter however in in the analogous art for a transaction-enabling system to forecast a forward market value and adjust an operation of a task system teaches the following:
- operate the machine including the machine learning component (see at least Carter: ¶ [0009] & ¶ [0011]. Carter teaches that an ES operating strategy that determines the activity of the ESS (e.g., charging, discharging or neither) at each given moment. Embodiments of the disclosed subject matter can allow for an ES operating strategy to be input, and/or can provide for an ES operating strategy to be derived and refined. Such an optimal ES operating strategy can be found from the examination of large sets of scenarios and results reflecting minor alterations of a given ES operating strategy with help of well-known mathematical instruments, such as Monte Carlo optimization and machine learning techniques. At ¶ [0011]: “Each ES operating strategy can be developed, tested and refined on this basis, primarily using means such as statistical calculations, Monte Carlo analysis and machine learning techniques. Embodiments of the disclosed subject matter can assume tolerance levels for non-performance by the ESS with respect to ES applications given that the control decisions generated can be based on probabilities rather than certainties.” See also ¶ [0162] of Carter.), wherein: the machine learning component (see at least Carter: ¶ [0009] & ¶ [0011]. See also ¶ [0162] of Carter.) forecasts a forward market value for a resource in response to the resource utilization requirement (see at least Carter: ¶ [0008] & ¶ [0043]. Carter teaches that the disclosed subject matter can include a number of modeling applications, which allow a user to input (i) historic or projected data regarding operating and market conditions at a specific location over a period of time, (ii) specific data on the ES application and the needs/opportunities to be addressed by the ES application, including specific information on tariff schemes and/or other financial incentives, (iii) specifications and operating characteristics for an ESS that will provide this ES application at that location, and energy-supply forecasts. At ¶ [0043]: “Historical data can relate to quantifiable factors that can have an effect on the overall operation of an energy storage system, such as market data, weather data and forecasts, econometric indicators, calendars etc. Historical data 13 can be obtained from proprietary sources, such as data acquisition systems connected to renewable generation assets and from public sources such as independent system operators databases.” See also ¶ [0165]: ES application optimization tools 11-1 through 11-n-th, where n-th is a generic number, can receive input from dedicated forecast tools 241-1 through 241 n-th and compute in real-time the optimal financial worth and committed capacity for ES applications 1 through n-th. These results can then be sorted by real-time dispatch scheduler 242 in dispatch stack 231, which can be dynamically updated in real-time. It should be noted that other operational constraints can occasionally prevent a specific ES application from being dispatched; alternatively, other operational requirements can lead to the dispatch of a specific ES application, even if it is not the most profitable. Therefore, real-time dispatch stack 231 can account for all these contingencies.”) and the behavioral data source (see at least Carter: ¶ [0003] & ¶ [0007]. Carter teaches that these factors include the cost of the ESS (which is generally measured in terms of $/kW and/or $/kWh), the ESS's ratio of power to energy, the size of the ESS (in kW or kWh), the round trip efficiency of the ESS, the cycle life and/or useful life of the ESS, the manner in which acquisition of the ESS is financed, the site and installation costs of the ESS, the ongoing operating and maintenance costs of the ESS. Additional factors can also relate to the location of the ESS installation and the ES application(s) for which it is used. These factors can include energy prices and other market conditions, the specific grid conditions giving rise to a need for the ES application. Also at ¶ [0007]: “Carter notes that a computer or another operation agent, cause the computer to receive input parameters including historical data relating to factors that influence the operation of an energy storage system, a physical model of the energy storage system, a physical model of other systems to which the energy storage system is connected, pricing information relating to possible revenue from the energy storage system, a possible energy storage system configuration.)
- wherein the resource of the forward market value includes at least one of: the first resource, or a second resource that can be substituted for the first resource (see at least Carter: ¶ [0056] & ¶ [0162]: Carter notes that powerCommitted to the next time block to bring current state of charge SOCCurrent plus forecast incoming power PowerForecast for the time period back to the desired state of charge SOCDesired, within time period FlatTime scaled by state of charge urgency SOCUrgency. For example, suppose that the ESS contains 2 MWh and has commitments totaling 1 MWh for the next two hours before the next commitment. During this period, suppose a total of 0.5 MWh of wind. So at the beginning of the next commitment period, the ESS is expected to have 1.5 MWh. If the desired state of charge is 1 MWh and the state of charge urgency is 1, the next committed action can be to discharge 0.5 MWh during the next block. Also at ¶ [0162]: “Each individual ES application can simulate ESS performance and profitability based on historical and forecast data and can therefore provide decision makers with an optimal estimate as of which ESS to deploy. Embodiments can also run in real time and evaluate the financial benefits of serving either one application in the foreseeable future, based on forecast data produced by state-of-the-art algorithms such as neural networks, bagged decision trees and others, which are known to those skilled in the art.”)
- the machine learning component adjust (see at least Carter: ¶ [0009] & ¶ [0011]. See also ¶ [0162] of Carter.), using an iteratively trained model (see at least Carter: ¶ [0056] & ¶ [0101]. Carter teaches in FIG. 3 shows ESS operating strategy 17 in one embodiment employed for power regulation, which can consist of iterating through each time step, applying constraints and commitments, and committing enough power PowerCommitted to the next time block to bring current state of charge SOCCurrent plus forecast incoming power PowerForecast for the time period back to the desired state of charge SOCDesired, within time period FlatTime scaled by state of charge urgency SOCUrgency. Also at ¶ [0101]: “Buy-sell pairs (blue dots 151) are identified and charge and discharge orders 152 are scheduled. Subsequently, blue dots 151 are pruned from the set, which is left non-uniformly sampled (line 153). These buy-sell pairs can then be sequentially assigned as ESS charge and discharge orders of magnitude equal to the ESS maximum power rating. Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions.”), an operation of the task system to substitute utilization of the first resource for utilization of the second resource in response to the forecast of the forward market value for the resource (see at least Carter: ¶ [0047] & ¶ [0135]. Carter teaches that if a power grid is present and able to supply users' power demand, an ESS can generate value by shaving peak load and avoiding peak demand charges, which also may relieve distribution transformer overload, and by performing energy arbitrage between off-peak and peak hours or between renewable energy in excess of load and peak hours. If, on the other hand, the micro-grid does not have grid access, an ESS can generate value by storing excess renewable energy and displacing fuel consumption and by optimizing the regime at which a fossil fuel generator, or portfolio of other power sources, will run. For example, diesel generators are notoriously inefficient at low load fractions. In such cases, the generator can be run at full capacity and any energy produced in excess of instantaneous load can be stored in the battery for future use, resulting in a net gain in fuel efficiency, as it will be obvious to those skilled in the art. A portfolio of diesel generators will typically have different supply versus efficiency characteristic, in which case the strategy of portfolio management will be coupled to ESS characteristics and usage algorithms.  See also ¶ [0047]: “Possible ESS operating strategy 17 relating to the operating strategy in conjunction with the wind farm so that the energy delivered to the grid by the combination of the wind farm and the ESS consists of flat blocks (or power ramps) of energy (e.g. one hour of constant power, or time-dependent power increase or decrease) committed to in advance (e.g. 20 minutes in advance of the hour).” See also ¶ [0100] of Carter.)
Examiner Note:  According to Applicant’s Specification ¶ [1051]: Examiner interprets that the substitution process is achieved in Carter through “increasing energy usage due to the increased time of operating a facility performing the process” and also “where operating the facility may be distinct types of energy such as wind or diesel or different types or renewable energy resources.”)
- the machine learning component (see at least Carter: ¶ [0009] & ¶ [0011]. See also ¶ [0162] of Carter.) optimizes the iteratively trained model (see at least Carter: ¶ [0014] & ¶ [0101]. Carter teaches that the many optimizations provided by certain embodiments of the disclosed subject matter can be highly variable over long time frames and/or over very short time frames, and in any event are typically uncertain. These can include factors/inputs such as wholesale energy prices, natural gas prices, ancillary services prices, loads, and weather conditions effecting loads, energy output from wind farms or solar plants, interest rates and other factors impacting financing costs, etc.  ¶ [0101]: “Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions. For an N hour ESS, N action layers can provide charge scheduling within ESS power and energy limits. Because the algorithm stated can allow rapid long-term optimization, an ESS can assess the value of energy storage independent of preset price points or other situation-based inputs. Instead, it is capable of adapting to changes as they appear in the forecast.” ESS, which can dispatch the ESS, e.g., on a moment-to-moment basis in real time, allocating storage capacity across available applications and directing the ESS to charge or discharge, and at what rates; or to be held in abeyance for future sources of energy or storage of excess energy. See also at [0011]: “The manner in which the ESS is controlled can be adjusted based on, for example, desired financial or other outcomes, and/or to reflect changes in relevant rules or conditions. The controller can dispatch the ESS on the basis of operating and market data provided to the controller on a real time basis.”) used to adjust the operation of the task system (see at least Carter: ¶ [0047] & ¶ [0130]. Carter teaches that system operators must therefore carry a large amount of reserves to deal with last minute variations: The dispatch of these reserves goes by the name of balancing services. The addition and optimal operation of the right amount of ESS can reduce the total system cost of balancing services. This embodiment of the disclosed subject matter can calculate the optimal size and specifications of an ESS that is required to shape the power from a renewable energy generator in such a way that the total cost of ESS and balancing services is the lowest possible. Also at ¶ [0047]: “Possible ESS operating strategy 17 relating to the operating strategy in conjunction with the wind farm so that the energy delivered to the grid by the combination of the wind farm and the ESS consists of flat blocks (or power ramps) of energy (e.g. one hour of constant power, or time-dependent power increase or decrease) committed to in advance (e.g. 20 minutes in advance of the hour).” See also ¶ [0130]: “Graph 182 illustrates the corresponding effect in mitigating the temperature overrun of the hottest spot in the transformer windings: an optimally operated, 15 MWh battery is able to limit such effect to below 1 C., whereas the temperature would have risen by approximately 8 C. with no battery. In this example, the transformer had a rated power of 25 MVA and hot spot temperature at rated power of 110 degrees C. A 20% overload can therefore determine a substantial increase in hot spot temperature; frequent overload can cause non-negligible wear of windings insulation.”) or alternatively See also Carter: ¶ [0002]. Carter teaches that energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as (i) the provision of certain ancillary services for which there are established energy or capacity market mechanisms (e.g. frequency regulation, spinning reserves, black start capacity), (ii) load shifting or peak shaving, (iii) deferral or avoidance of otherwise necessary transmission or distribution upgrades and (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves.)) based on the feedback that the machine learning component receives related to an outcome of the adjusting the operation (see at least Carter: ¶ [0092] & [0166]. Carter teaches that “Panel 133 controls ESS feedback control strategy; Panel 134 controls forecast uncertainty; Panel 135 sets the cost of conventional energy and power reserves; Graph 136 shows granular renewable energy generation and dispatch of an ESS and reserves for balancing the mismatch of forecast and real-time. Graph 137 shows the statistical distribution of energy balancing requirements.” See also at ¶ [0166]: “These controllers can have a significant degree of intelligence in determining how to optimally dispatch the allocated capacity. Their real-time operation can also be fully parameterized by allocated capacity as well as ESS operational constraints, so that they can always immediately adapt current dispatch strategy to changing dispatch stack and other contingencies. Available ESS capacity 232 can be constantly fed back to real-time dispatch scheduler 242 via feedback link 247.” See also ¶ [0162].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding: operate the machine including the machine learning component, wherein: the machine learning component forecasts a forward market value for a resource in response to the resource utilization requirement and the behavioral data source & wherein the resource of the forward market value includes at least one of: the first resource, or a second resource that can be substituted for the first resource & the machine learning component adjusts, using an iteratively trained model, an operation of the task system to substitute utilization of the first resource for utilization of the second resource in response to the forecast of the forward market value for the resource & the machine learning component optimizes the iteratively trained model used to adjust the operation of the task system based on the feedback that the machine learning component receives related to an outcome of the adjusting the operation in view of Carter, wherein the system provides tools for optimal planning of energy storage systems. In general, each individual ES application can simulate ESS performance and profitability based on historical and forecast data and can therefore provide decision makers with an optimal estimate as of which ESS to deploy. Embodiments can also run in real time and evaluate the financial benefits of serving either one application in the foreseeable future, based on forecast data produced by state-of-the-art algorithms such as neural networks, bagged decision trees and others (see Carter: ¶ [0162]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 2, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the forward market value for the resource comprises a forward market for energy prices (see at least Carter: ¶ [0003] & ¶ [0011].  Carter teaches that he manner in which acquisition of the ESS is financed, the site and installation costs of the ESS, the ongoing operating and maintenance costs of the ESS. Additional factors can also relate to the location of the ESS installation and the ES application(s) for which it is used. These factors can include energy prices and other market conditions, the specific grid conditions giving rise to a need for the ES application, the pricing/compensation/tariffs or other incentives available for the product or service provided by the ES application, the reliability of forecasts of available power, and the mix of generation assets serving the geographic (or the collection of electrical connections to an ESS) area that includes the ESS. “Optimizations provided by certain embodiments of the disclosed subject matter can be highly variable over long time frames and/or over very short time frames, and in any event are typically uncertain. These can include factors/inputs such as wholesale energy prices, natural gas prices, ancillary services prices, loads, and weather conditions effecting loads, energy output from wind farms or solar plants, interest rates and other factors impacting financing costs, etc.” See also ¶ [0043] of Carter.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the forward market value for the resource comprises a forward market for energy prices in view of Carter, wherein each individual ES application can simulate ESS performance and profitability based on historical and forecast data and can therefore provide decision makers with an optimal estimate as of which ESS to deploy. Embodiments can also run in real time and evaluate the financial benefits of serving either one application in the foreseeable future, based on forecast data produced by state-of-the-art algorithms such as neural networks, bagged decision trees and others (see Carter: ¶ [0162]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 3, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1-2 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises an automated agent behavioral data source (see at least Moorthi: ¶ [0201] & ¶ [0255]. Moorthi teaches that the clearing system is used to facilitate purchase, assignment, clearing, transfer and tracking of resources made available in a public or private cloud among a plurality of resource consumers and resource providers; a resource consumer, also referred to as a consumer, whether the consumer is human or a computer system, that submits jobs to the exchange—a typical consumer uses resources offered through the exchange or otherwise to execute jobs; a resource provider (also referred to as a provider) can be an agent that offers resources for use by and sale to consumers—the resources available from a provider may be offered for sale by a human or automatically by a computer system(s) and can be sold directly to consumer, via the exchange, or through another connection; and resource (also referred to as a compute resource) which can be any physical or virtual system, service, or process offered for use, individually or in bulk on the public Internet or in a private computing environment.)

Regarding Dependent Claim 4, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1-2 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a human behavioral data source (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 5, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1-2 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a business entity behavioral data source (see at least Moorthi: ¶ [0059] & ¶ [0347].)

Regarding Dependent Claim 19, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
	- wherein the controller (see at least Carter: Fig. 1.) is further configured to operate the machine
	(see at least Carter: ¶ [0013-0014]. Carter teaches that disclosed subject matter can also serve as 	a controller incorporated into an ESS or installed in connection with an ESS, which can dispatch the 	ESS, e.g., on a moment-to-moment basis in real time, allocating storage capacity across available 	applications and directing the ESS to charge or discharge, and at what rates; or to be held in 	abeyance for future sources of energy or storage of excess energy. The manner in which the ESS 	is controlled can be adjusted based on, for example, desired financial or other outcomes, and/or 	to reflect changes in relevant rules or conditions. The controller can dispatch the ESS on the 	basis of operating and market data provided to the controller on a real time basis.) to determine 	a substitution cost of the second resource and to perform the adjusting the operation of the task 	system further in response to the substitution cost of the second resource (see at least Carter: ¶ 	[0013] & ¶ [0100-0101]. Carter teaches that the disclosed subject matter may, be with respect to 	any of the foregoing, demonstrate and calculate how results or outcomes would change with 	changes to key inputs, such as changes to the cost of energy, energy storage or ancillary 	services, or changes to relevant regulatory or market structures, or changes in generation and/or 	load characteristics. ¶ [0100]: “The model can compare the amortized cost of cycle life damage 	and round-trip efficiency losses to the benefits 	of each potential energy “trade” such that 	unprofitable trades can be avoided. “The low and high price points for purchase and sale of 	energy, respectively, can be identified from a large set with a novel peak-trough locating algorithm 	(e.g., ES application possible ESS operating strategies 17 in FIG. 14). By moving a 	window of 	comparison that causes pruning when 	local marginal price points are not local extrema or when 	the points do not make 	profitable trades, the algorithm can prune intermediate value points and 	create a list of 	maxima satisfying the profitable trade criterion.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the controller is further configured to operate the machine to determine a substitution cost of the second resource, and to perform the adjusting the operation of the task system further in response to the substitution cost of the second resource in view of Carter, wherein each individual ES application can simulate ESS performance and profitability based on historical and forecast data and can therefore provide decision makers with an optimal estimate as of which ESS to deploy. Embodiments can also run in real time and evaluate the financial benefits of serving either one application in the foreseeable future, based on forecast data produced by state-of-the-art algorithms such as neural networks, bagged decision trees and others (see Carter: ¶ [0162]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 20, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 19 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
	- wherein the machine (see at least Carter: ¶ [0013-0014]. Carter teaches that disclosed subject 	matter can also serve as a controller incorporated into an ESS or installed in connection with an 	ESS, which can dispatch the ESS, e.g., on a moment-to-moment basis in real time, allocating 	storage capacity across available applications and directing the ESS to charge or discharge, 	and at what rates; or to be held in abeyance for future sources of energy or storage of excess 	energy. The manner in which the ESS is controlled can be adjusted based on, for example, desired 	financial or other outcomes, and/or to reflect changes in relevant rules or conditions. The 	controller can dispatch the ESS on the basis of operating and market data provided to the 	controller on a real time basis.) is further configured to determine at least a portion of the 	substitution cost of the second resource as an operational change cost for the task system (see 	at least Carter: 	¶ [0013] & ¶ [0100-0101]. Carter teaches that the disclosed subject matter may, 	be with respect 	to any of the foregoing, demonstrate and calculate how results or outcomes 	would change with changes to key inputs, such as changes to the cost of energy, energy storage 	or ancillary services, or changes to relevant regulatory or market structures, or changes in 	generation and/or load characteristics. ¶ [0100]: “The model can compare the amortized cost of 	cycle life damage and round-trip efficiency losses to the benefits of each potential energy “trade” 	such that unprofitable trades can be avoided. “The low and high price points for purchase and sale 	of energy, respectively, can be identified from a large set with a novel peak-trough locating 	algorithm (e.g., ES application possible ESS operating strategies 17 in FIG. 14). By moving a 	window of comparison that causes pruning when local marginal price points are not local extrema 	or when the points do not make profitable trades, the algorithm can prune intermediate value 	points and create a list of maxima satisfying the profitable trade criterion.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the machine is further configured to determine at least a portion of the substitution cost of the second resource as an operational change cost for the task system in view of Carter, wherein each individual ES application can simulate ESS performance and profitability based on historical and forecast data and can therefore provide decision makers with an optimal estimate as of which ESS to deploy. Embodiments can also run in real time and evaluate the financial benefits of serving either one application in the foreseeable future, based on forecast data produced by state-of-the-art algorithms such as neural networks, bagged decision trees and others (see Carter: ¶ [0162]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.
Regarding Dependent Claim 21, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the operating the machine further comprises executing a transaction, wherein the transaction comprises at least one of: purchasing or selling one of the first resource or the second resource on a market for at least one of the first resource or the second resource (see at least Carter: ¶ [0100-0102]. Carter teaches that buy-sell pairs (blue dots 151) are identified and charge and discharge orders 152 are scheduled. Subsequently, blue dots 151 are pruned from the set, which is left non-uniformly sampled (line 153). These buy-sell pairs can then be sequentially assigned as ESS charge and discharge orders of magnitude equal to the ESS maximum power rating. Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions. For an N hour ESS, N action layers can provide charge scheduling within ESS power and energy limits. Because the algorithm stated can allow rapid long-term optimization, an ESS can assess the value of energy storage independent of preset price points or other situation-based inputs. Instead, it is capable of adapting to changes as they appear in the forecast. Also at ¶ [0102]: “For example, the actions of a battery can be modulated by the cost of battery operation during the simulation because the financial worth of buy-sell trades may be less than the amortized cost of owning and operating the ESS, including wear and depreciation of ESS hardware.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the operating the machine further comprises executing a transaction, wherein the transaction comprises at least one of: purchasing or selling one of the first resource or the second resource on a market for at least one of the first resource or the second resource in view of Carter, wherein energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as , (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves, and (x) provision of power, energy or services that might otherwise be provided by a natural gas peaking plant or other power generation sources  (see Carter: ¶ [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 22, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 21 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the resource utilization requirement includes at least one of: a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, an energy resource, or an energy credit resource (see at least Moorthi: ¶ [0203] & ¶ [0383-0384]. Moorthi notes a job comprises a specification for minimums each of 5 2 GHz compute nodes, 2 3 GHz compute nodes, 100 TB of block storage with 1 Gbps connectivity to each compute node, 2 load balancer sets, 2 firewall rules and 100 GB of Internet bandwidth that must be provisioned for at most $1000/month; and data of 2 virtual machine images and a configuration file. See also ¶ [0383-0384] of Moorthi where provider A offers 3 compute resource types with the following prices and attributes.)

Regarding Dependent Claim 23, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 21 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the adjusting further comprises at least one of: adjusting operations of the task system to increase or reduce the resource utilization requirement (see at least Carter: ¶ [0047] & ¶ [0068]. Carter teaches that system operators must therefore carry a large amount of reserves to deal with last minute variations: The dispatch of these reserves goes by the name of balancing services. The addition and optimal operation of the right amount of ESS can reduce the total system cost of balancing services. This embodiment of the disclosed subject matter can calculate the optimal size and specifications of an ESS that is required to shape the power from a renewable energy generator in such a way that the total cost of ESS and balancing services is the lowest possible. Also at ¶ [0047]: “Possible ESS operating strategy 17 relating to the operating strategy in conjunction with the wind farm so that the energy delivered to the grid by the combination of the wind farm and the ESS consists of flat blocks (or power ramps) of energy (e.g. one hour of constant power, or time-dependent power increase or decrease) committed to in advance (e.g. 20 minutes in advance of the hour).” See also ¶ [0130]: “Graph 182 illustrates the corresponding effect in mitigating the temperature overrun of the hottest spot in the transformer windings: an optimally operated, 15 MWh battery is able to limit such effect to below 1 C., whereas the temperature would have risen by approximately 8 C. with no battery. In this example, the transformer had a rated power of 25 MVA and hot spot temperature at rated power of 110 degrees C. A 20% overload can therefore determine a substantial increase in hot spot temperature; frequent overload can cause non-negligible wear of windings insulation.”)); adjusting operations of the task system to time shift at least a portion of the resource utilization requirement (see at least Carter: ¶ [0002]. Carter teaches that energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as (i) the provision of certain ancillary services for which there are established energy or capacity market mechanisms (e.g. frequency regulation, spinning reserves, black start capacity), (ii) load shifting or peak shaving, (iii) deferral or avoidance of otherwise necessary transmission or distribution upgrades and (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves.); or accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the adjusting further comprises at least one of: adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; or accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task, in view of Carter, wherein  the embodiments of the disclosed subject matter can demonstrate operation of an ESS with all control decisions being made without the benefit of any data that would be unknown or uncertain if these control decisions were being made in real time. Each ES operating strategy can be developed, tested and refined on this basis, primarily using means such as statistical calculations, Monte Carlo analysis and machine learning techniques (see Carter: ¶ [0011]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 24, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 21 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the transaction further comprises at least one of purchasing or selling the resource on a market for the resource (see at least Carter: ¶ [0100-0102]. Carter teaches that buy-sell pairs (blue dots 151) are identified and charge and discharge orders 152 are scheduled. Subsequently, blue dots 151 are pruned from the set, which is left non-uniformly sampled (line 153). These buy-sell pairs can then be sequentially assigned as ESS charge and discharge orders of magnitude equal to the ESS maximum power rating. Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions. For an N hour ESS, N action layers can provide charge scheduling within ESS power and energy limits. Because the algorithm stated can allow rapid long-term optimization, an ESS can assess the value of energy storage independent of preset price points or other situation-based inputs. Instead, it is capable of adapting to changes as they appear in the forecast. Also at ¶ [0102]: “For example, the actions of a battery can be modulated by the cost of battery operation during the simulation because the financial worth of buy-sell trades may be less than the amortized cost of owning and operating the ESS, including wear and depreciation of ESS hardware.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the transaction further comprises at least one of purchasing or selling the resource on a market for the resource in view of Carter, wherein energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as , (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves, and (x) provision of power, energy or services that might otherwise be provided by a natural gas peaking plant or other power generation sources  (see Carter: ¶ [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 25, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1, 21 and 24 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the market for the resource comprises a forward market for the resource (see at least Carter: ¶ [0004] & ¶ [0008]. Carter notes that studies and simple models exist which each provide a degree of guidance regarding potential ES applications, the basic types of ESS technologies that may be appropriate for the ES applications, potential market sizes, and maximum ESS costs for the use of an ESS to be economical. These studies and models can be useful in providing overall insight into future markets and the appropriateness of current or future energy storage technologies to address certain needs or opportunities on the grid. The disclosed subject matter can include a number of modeling applications, which allow a user to input (i) historic or projected data regarding operating and market conditions at a specific location over a period of time, (ii) specific data on the ES application and the needs/opportunities to be addressed by the ES application, including specific information on tariff schemes and/or other financial incentives, (iii) specifications and operating characteristics for an ESS that will provide this ES application at that location, and energy-supply forecasts. See also ¶ [0043]: “Historical data 13 can relate to quantifiable factors that can have an effect on the overall operation of an energy storage system, such as market data, weather data and forecasts, econometric indicators, calendars etc. Historical data 13 can be obtained from proprietary sources, such as data acquisition systems connected to renewable generation assets and from public sources such as independent system operators databases.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the market for the resource comprises a forward market for the resource in view of Carter, wherein energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as , (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves, and (x) provision of power, energy or services that might otherwise be provided by a natural gas peaking plant or other power generation sources  (see Carter: ¶ [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 27, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the controller is further configured to perform executing a transaction in response to the forecast of the forward market value for the resource (see at least Carter: ¶ [0100-0102]. Carter teaches that buy-sell pairs (blue dots 151) are identified and charge and discharge orders 152 are scheduled. Subsequently, blue dots 151 are pruned from the set, which is left non-uniformly sampled (line 153). These buy-sell pairs can then be sequentially assigned as ESS charge and discharge orders of magnitude equal to the ESS maximum power rating. Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions. For an N hour ESS, N action layers can provide charge scheduling within ESS power and energy limits. Because the algorithm stated can allow rapid long-term optimization, an ESS can assess the value of energy storage independent of preset price points or other situation-based inputs. Instead, it is capable of adapting to changes as they appear in the forecast. Also at ¶ [0102]: “For example, the actions of a battery can be modulated by the cost of battery operation during the simulation because the financial worth of buy-sell trades may be less than the amortized cost of owning and operating the ESS, including wear and depreciation of ESS hardware.” See also Figs. 14-15 of Carter.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the controller is further configured to perform executing a transaction in response to the forecast of the forward market value for the resource in view of Carter, wherein energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as , (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves, and (x) provision of power, energy or services that might otherwise be provided by a natural gas peaking plant or other power generation sources  (see Carter: ¶ [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 28, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the adjusting the operation of the task system further comprises adjusting operations of the task system to time shift at least a portion of the resource utilization requirement (see at least Carter: ¶ [0002]. Carter teaches that energy storage techniques can generate these kinds of benefits through a range of potential applications (“ES applications”), such as (i) the provision of certain ancillary services for which there are established energy or capacity market mechanisms (e.g. frequency regulation, spinning reserves, black start capacity), (ii) load shifting or peak shaving, (iii) deferral or avoidance of otherwise necessary transmission or distribution upgrades and (viii) time shifting of energy purchases and sales for cost saving or arbitrage purposes, (ix) provision (or committed availability to provide) various operating reserves.).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the adjusting the operation of the task system further comprises adjusting operations of the task system to time shift at least a portion of the resource utilization requirement, in view of Carter, wherein  the embodiments of the disclosed subject matter can demonstrate operation of an ESS with all control decisions being made without the benefit of any data that would be unknown or uncertain if these control decisions were being made in real time. Each ES operating strategy can be developed, tested and refined on this basis, primarily using means such as statistical calculations, Monte Carlo analysis and machine learning techniques (see Carter: ¶ [0011]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 29, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the first resource is a first type of resource (see at least Carter: ¶ [0013] & ¶ [0080]. Carter teaches that embodiments can utilize extant ESS to inform economic and operational decisions regarding the purchase and impact of additional energy-generation resources or additional ESSs. Also at ¶ [0080]: “Calculate optimal power block commitments based on renewable resource forecast and constrained by user defined shape requirements. These commitments are optimal by way of requiring minimal additional reserves or ESS effort to fulfill any deviation from average forecasted power.” Examiner interprets the first type of resource here is an “energy resource.”), and the second resource is a second type of resource (see at least Carter: ¶ [0057-0060] & ¶ [0147].  On the basis of the foregoing, the model can calculate the lowest cost dispatch of available resources to meet the user power demand, while complying with the user's defined maximum grid absorption. For example, the actions of a battery can be modulated by the cost of battery operation during the simulation because the revenue of charge and discharge pair may be less than the amortized cost of owning and operating the ESS, including wear and depreciation of ESS hardware. Thus, the financial impact can operate as an integral component of ESS operation that is evaluated again at the end of a simulation to indicate the overall financial performance, which can be used for optimization and ultimately decision-making. At ¶ [0065]: “The coordinates of 64 represent the optimal battery capacity for this ES application, delivering an internal rate of return (IRR) of 9% and a battery payback of 6.4 years. The graph is calculated by finding the revenues and costs for a set of ESS energy capacities (MWh) with other inputs held constant, then using finite differences or regression fits to compute and plot marginal values.” Examiner interprets the second type of resource is a battery which is read on to reflect “data storage resource.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the first resource is a first type of resource, and the second resource is a second type of resource, in view of Carter, wherein the disclosed subject matter should be useful for regulators and/or system operators to evaluate whether and how changes to tariffs, energy or capacity markets, or regulations will impact the installation and use of energy storage to address specific grid issues or challenges. In addition, embodiments can utilize extant ESS to inform economic and operational decisions regarding the purchase and impact of additional energy-generation resources or additional ESSs (see Carter: ¶ [0013]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

Regarding Dependent Claim 30, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Independent Claim 1 above, and Carter further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- the machine learning component adjusts (see at least Carter: ¶ [0009] & ¶ [0011]. See also ¶ [0162] of Carter.), using an iteratively trained model (see at least Carter: ¶ [0056] & ¶ [0101]. Carter teaches in FIG. 3 shows ESS operating strategy 17 in one embodiment employed for power regulation, which can consist of iterating through each time step, applying constraints and commitments, and committing enough power PowerCommitted to the next time block to bring current state of charge SOCCurrent plus forecast incoming power PowerForecast for the time period back to the desired state of charge SOCDesired, within time period FlatTime scaled by state of charge urgency SOCUrgency. Also at ¶ [0101]: “Buy-sell pairs (blue dots 151) are identified and charge and discharge orders 152 are scheduled. Subsequently, blue dots 151 are pruned from the set, which is left non-uniformly sampled (line 153). These buy-sell pairs can then be sequentially assigned as ESS charge and discharge orders of magnitude equal to the ESS maximum power rating. Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions.”), the operation of the task system to directly substitute utilization of the first resource for utilization of the second resource in response to the forecast of the forward market value for the resource (see at least Carter: ¶ [0047] & ¶ [0135]. Carter teaches that if a power grid is present and able to supply users' power demand, an ESS can generate value by shaving peak load and avoiding peak demand charges, which also may relieve distribution transformer overload, and by performing energy arbitrage between off-peak and peak hours or between renewable energy in excess of load and peak hours. If, on the other hand, the micro-grid does not have grid access, an ESS can generate value by storing excess renewable energy and displacing fuel consumption and by optimizing the regime at which a fossil fuel generator, or portfolio of other power sources, will run. For example, diesel generators are notoriously inefficient at low load fractions. In such cases, the generator can be run at full capacity and any energy produced in excess of instantaneous load can be stored in the battery for future use, resulting in a net gain in fuel efficiency, as it will be obvious to those skilled in the art. A portfolio of diesel generators will typically have different supply versus efficiency characteristic, in which case the strategy of portfolio management will be coupled to ESS characteristics and usage algorithms.  See also ¶ [0047]: “Possible ESS operating strategy 17 relating to the operating strategy in conjunction with the wind farm so that the energy delivered to the grid by the combination of the wind farm and the ESS consists of flat blocks (or power ramps) of energy (e.g. one hour of constant power, or time-dependent power increase or decrease) committed to in advance (e.g. 20 minutes in advance of the hour).” See also ¶ [0100] of Carter.)
Examiner Note:  According to Applicant’s Specification ¶ [1051]: Examiner interprets that the substitution process is achieved in Carter through “increasing energy usage due to the increased time of operating a facility performing the process” and also “where operating the facility may be distinct types of energy such as wind or diesel or different types or renewable energy resources.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding: the machine learning component adjusts, using the iteratively trained model, the operation of the task system to directly substitute utilization of the first resource for utilization of the second resource in response to the forecast of the forward market value for the resource in view of Carter, wherein the system provides tools for optimal planning of energy storage systems. In general, each individual ES application can simulate ESS performance and profitability based on historical and forecast data and can therefore provide decision makers with an optimal estimate as of which ESS to deploy. Embodiments can also run in real time and evaluate the financial benefits of serving either one application in the foreseeable future, based on forecast data produced by state-of-the-art algorithms such as neural networks, bagged decision trees and others (see Carter: ¶ [0162]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carter, the results of the combination were predictable.

16.		Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi / Carter, and in further view of US Patent Application (US 2008/0221951 A1) to Stanforth.
	Regarding Dependent Claim 6, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system doesn’t explicitly teach the following:
- wherein the forward market value for the resource comprises a forward market for a spectrum resource 
	Stanforth however in the analogous art for a transaction-enabling system to forecast a forward market value and adjust an operation of a task system teaches the following:
- wherein the forward market value for the resource comprises a forward market for a spectrum resource (see at least Stanforth: ¶ [0213-0215] & ¶ [0232].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the forward market value for the resource comprises a forward market for a spectrum resource in further view of Stanforth, wherein as a result of disaggregation and/or aggregation of spectrum in the manners described, efficient use of available spectrum may be made and economic (and/or non-economic) value may be gained from brokering spectrum in these manner. Also, even small spectrum segments can be put to use and/or exploited for value (see Stanforth: ¶ [0101]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stanforth, the results of the combination were predictable.

Regarding Dependent Claim 7, Moorthi / Carter / Stanforth transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 6 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises an automated agent behavioral data source  (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 8, Moorthi / Carter / Stanforth transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 6 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a human behavioral data source (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 9, Moorthi / Carter / Stanforth transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 6 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a business entity behavioral data source (see at least Moorthi: ¶ [0059] & ¶ [0347].) 

17.		Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi / Carter, and in further view of US Patent Application (US 2015/0094968 A1) to Jia.
	Regarding Dependent Claim 10, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system doesn’t explicitly teach the following:
- wherein the forward market value for the resource comprises a forward market for a compute resource
	Jia however in the analogous art for a transaction-enabling system to forecast a forward market value and adjust an operation of a task system teaches the following:
- wherein the forward market value for the resource comprises a forward market for a compute resource (see at least Jia: ¶ [0233] & ¶ [0236]. Jia notes that it is possible for automated decision-making, data presentation and intelligence, or decision-support to involve numerous different forward or past time periods as part of a decision for any given event. For example, it is possible that an MEDS system of the invention may present a user with decisions related to suggested temperatures for an upcoming business day based on a yearly budget which may include past information pertaining to expenses in the given fiscal year as well as forecasts of energy consumption and cost. At ¶ [0236]: “An MEDS system may communicate directly with human or machine users to determine whether energy-saving measures are too extreme or alternatively could be made more aggressive at marginal times. A number of techniques for limiting or controlling energy consumption may be initiated by an MEDS-connected application communicating with a client system. These may include varying processor speed, reducing telecommunications bandwidth, dimming monitors, changing performance of storage (e.g. hard drives or solid state memory), hibernating or shutting off machines, or any combination of these and other energy-affecting actions that can be taken in regard to client or server systems, many of which are well-known in the art. Also, similar to the marginal temperature considerations described above, can be used to better adjust forecasts for future energy events as well as to take action during a marginal event being considered by an MEDS system at the time of an information request. Furthermore, according to the invention, a background application may optionally track performance utilization of central processing units (CPUs) and other onboard equipment of client systems.”  See also Jia at ¶ [0215].)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding: wherein the forward market value for the resource comprises a forward market for a compute resource, and in further view of Jia, wherein the advantages of the instant invention pertain, among other things, to the ability of systems according to the invention to use expert user content in conjunction with observed information and analysis to provide forward-looking business intelligence, or decision-support. The ability to perform probabilistic assessments of value of future contracts, which the invention defines as either a combination of fixed efficiencies (such as from capital upgrades) and variable efficiencies (such as from demand response participation), or both, is a markedly different approach from current business intelligence practices, which rely almost entirely on historical data (see Jia: ¶ [0256]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jia, the results of the combination were predictable.

Regarding Dependent Claim 11, Moorthi / Carter / Jia transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 10 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises an automated agent behavioral data source  (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 12, Moorthi / Carter / Jia transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 10 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a human behavioral data source (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 13, Moorthi / Carter / Jia transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 10 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a business entity behavioral data source (see at least Moorthi: ¶ [0059] & ¶ [0347].)

18.		Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi / Carter, and in further view of US Patent Application (US 2015/0094968 A1) to Jia.
	Regarding Dependent Claim 14, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system doesn’t explicitly teach the following:
- wherein the forward market value for the resource comprises a forward market for an energy credit resource
	Jia however in the analogous art for a transaction-enabling system to forecast a forward market value and adjust an operation of a task system teaches the following:
- wherein the forward market value for the resource comprises a forward market for an energy credit resource (see at least Jia: ¶ [0145-0146].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the forward market value for the resource comprises a forward market for an energy credit resource in further view of Jia, wherein supporting an “all-inclusive” or “end-to-end” pricing is an important feature of digital exchange 1000 that can significantly improve users' ability to interact with modern energy markets as they move towards fully liberalized and transparent structures that leverage the nodal allocation concepts covered herein (see Jia: ¶ [0186]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jia, the results of the combination were predictable.

Regarding Dependent Claim 15, Moorthi / Carter / Jia transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 14 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises an automated agent behavioral data source  (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 16, Moorthi / Carter / Jia transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 14 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a human behavioral data source (see at least Moorthi: ¶ [0201].)

Regarding Dependent Claim 17, Moorthi / Carter / Jia transaction-enabling system to forecast a forward market value and adjust an operation of a task system in response teaches the limitations of Claims 1 and 14 above, and Moorthi further teaches the transaction-enabling system to forecast a forward market value and adjust an operation of a task system comprising:
- wherein the behavioral data source comprises a business entity behavioral data source (see at least Moorthi: ¶ [0059] & ¶ [0347].)

19.		Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthi / Carter, and in further view of US Patent Application (US 2015/0094968 A1) to Jia.
Regarding Dependent Claim 26, Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system doesn’t explicitly teach the following:
- wherein the market for the resource comprises a spot market for the resource
	Jia however in the analogous art for a transaction-enabling system to forecast a forward market value and adjust an operation of a task system teaches the following:
- wherein the market for the resource comprises a spot market for the resource (see at least Jia: ¶ [0159-0160] & ¶ [0180].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moorthi / Carter transaction-enabling system to forecast a forward market value and adjust an operation of a task system with the aforementioned teachings regarding wherein the market for the resource comprises a spot market for the resource in further view of Jia, wherein  an exchange may opt to retain capacity in reserve, not only for risk mitigation (as mentioned above) but also to provide a volume of distributed energy or aggregated demand reduction that may be purchased and immediately activated (this embodiment operates very much like a spot market for a commodity). In addition, some participants in control of one or more energy resources may choose to participate only in real-time transactions, in essence using their energy assets (e.g. storage capability, distributed generation capability or demand reduction capability) as a means to execute arbitrage strategies (see Jia: ¶ [0159]).
Further, the claimed invention is merely a combination of old elements in a similar field for transaction-enabling system to forecast a forward market value and adjust an operation of a task system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jia, the results of the combination were predictable.

Examining Claims with Respect to Prior Art
20.		Claim 31 is objected to as being dependent upon a rejected base claim (e.g., 	Independent Claim 1), but would be allowable if rewritten in independent form including all of 	the limitations of the base claim and any intervening claims as well as addressing the pending 35 	U.S.C. § 112 (a) Claim Rejection for Claims 1-17 and 19-31.
		Examiner interprets based upon the claim limitations that there is no disclosure in the 	existing prior art or any new art that discloses the features relating in Dependent Claim 31 	regarding: 
	“wherein the machine learning component includes a robotic process automation 	component that is trained by a training data set created by observing actions of a set of 	humans.”
	The closest prior arts of record are:
The closest prior arts for this case are:
1) Foreign Patent Application (WO 2018/213630 A1) to Tilley.
2) US Patent Application (US 2015/0094968 A1) to Jia.
3) US Patent Application (US 2017/0005515 A1) to Sanders.
Regarding the Tilley reference, Tilley teaches that the EOO system may generate forecasts for various forecast parameters. For example, the forecast parameters may include price per target period, demand per target period, energy mix (e.g., solar v. nuclear) per target period, and so on. The EOO system may use various machine learning techniques to generate the forecasts. A train forecaster component 300 employs various machine learning techniques to train a forecaster to generate forecasts for data based on historical data. The EOO system uses the forecast data to help identify energy opportunities. In block 301, the component retrieves historical data relating to a data item to be forecast. For example, if the data item to be forecast is the DA energy market price, then the historical data may include historical DA energy market prices, historical supply and demand, historical temperature data, and so on. In blocks 302-305, the component loops, generating training data based on historical data for a certain period for training the forecaster. In block 302, the component selects the next period.
However, Tilley either individually nor in combination does not teach or suggest the following:
	“wherein the machine learning component includes a robotic process automation 	component that is trained by a training data set created by observing actions of a set of 	humans.”
		Regarding the Jia reference, Jia teaches that the system is characterized by the fact that 	a combination of machine learning (or any other artificial intelligence method) may be applied to 	observed data in conjunction with user-supplied information such that consumers' energy choices 	can be refined, automated, or both, in whole or in part based on local (i.e. site or building-level) 	needs as well as global needs (i.e., of an electric grid or segment thereof, or of a large 	corporation's overall energy management systems). The ability to construct probabilistic models 	of energy transformation and efficiency opportunities is a differentiating element in MEDS 	systems. Additional uses of automated lead generation include but are not limited to use of MEDS 	to:  analytical optimization methods (for example, mixed integer programming), machine learning 	(or other similar forms of artificial intelligence), or optimization via simulation (such as integrated 	thermal and load modeling tools).
However, Jia either individually nor in combination does not teach or suggest the following:
	“wherein the machine learning component includes a robotic process automation 	component that is trained by a training data set created by observing actions of a set of 	humans.”
Regarding the Sanders reference, Sanders teaches that the orchestrated virtual power plant may also be provided wherein the orchestrated virtual power plant uses one or more rule sets to machine learn one or more features of one or more user sites and communicates via one or more energy cloud software platforms communicating with one or more intelligent edge gateway controllers to send and receive user site and grid requirements of one or more distributed resources. The computer implemented method is provided wherein implementing one or more weather forecast routines associated with one or more predictive algorithms and one or more weather data sets stored in the energy management system or retrieved from an external application includes forming a data set of historical meteorological values with historical energy demand values at one or more user sites to model future energy demand of the one or more user sites to be placed on the utility grid and to use model future energy demand to forecast when the threshold energy demand of the one or more user sites will be exceeded.
However, Sanders either individually nor in combination does not teach or suggest the following:
	“wherein the machine learning component includes a robotic process automation 	component that is trained by a training data set created by observing actions of a set of 	humans.”
	Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US PG Pub (US 2010/0114387 A1) – Electric Power Grid Control Using a Market-Based Resource Allocation System;
US PG Pub (US 2011/0231028 A1) – Optimization of Microgrid Energy Use and Distribution;
US PG Pub (US 2017/0288399 A1) – Machine Learning of Electric Power System Behavior, and Related Systems, Apparatuses, and Methods
US PG Pub (US 2014/0310072 A1) – Optimization Using Machine Learning;
US PG Pub (US 2019/0139159 A1) – Energy Opportunity Optimization System;
US PG Pub (US 2015/0248510 A1) – Systems and Methods for Automated Model-Based Real-Time Simulation of a Microgrid for Market-Based Electric Power System Optimization
	Foreign Patent Application Document
WO 2018/213630 A1 – Energy Opportunity Optimization System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/                      	Patent Examiner, Art Unit 3623                                                                                                                                                                                  

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683